1
2
3                                                                        O
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   WALTER GLENN COMPTON,                        Case No. 2:16-cv-08557-ODW-KES
12                Petitioner,
13          v.                                   ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED
14   WARREN MONTGOMERY,                           STATES MAGISTRATE JUDGE
15   Warden,
16                Respondent.
17
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the initial Petition (Dkt.
20   1), the operative First Amended Petition (Dkt. 66), the Report and Recommendation
21   of the United States Magistrate Judge (Dkt. 83), and the other records on file herein.
22   Further, the Court has engaged in a de novo review of those portions of the Report
23   and Recommendation to which objections (Dkt. 84, 85) have been made. The Court
24   accepts the report, findings, and recommendations of the Magistrate Judge.
25         Petitioner’s objections appear to raise claims of prosecutorial misconduct
26   based on the prosecutor’s alleged mischaracterization of evidence during argument
27   and/or the prosecutor’s decision to introduce certain evidence at trial. (See Dkt. 84
28
1    at 2-3, 6 [referring to a “habeas claim of prosecutorial misconduct” and arguing that
2    the prosecutor “intentionally mislay [sic] the jury by introducing false and misleading
3    evidence to the court”]; Dkt. 85 at 2 [same].) These claims do not appear in the
4    operative First Amended Petition, because the Court previously denied Petitioner
5    leave to amend his Petition to include them. (Dkt. 34, 37.) Thus, they are not
6    properly raised at this time. To the extent the objections can be construed as raising
7    new claims and arguments, the Court exercises its discretion not to consider them.
8    See Brown v. Roe, 279 F.3d 742, 744-46 (9th Cir. 2002) (holding that a district court
9    has discretion, but is not required, to consider evidence or arguments presented for
10   the first time in a party’s objection to a magistrate judge’s recommendation but the
11   court “must actually exercise its discretion,” rather than summarily accepting or
12   denying the R&R).
13         IT IS THEREFORE ORDERED that Judgment be entered denying the First
14   Amended Petition with prejudice.
15
16   DATED: March 10, 2020
17                                          ____________________________________
18                                          OTIS D. WRIGHT, II
                                            UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
                                                2
